             Case 1:18-cv-02207-RCL Document 8 Filed 03/07/19 Page 1 of 2



                             IN THE UNITED STATES DISTRICT
                               COURT FOR THE DISTRICT OF
                                       COLUMBIA

 RYAN J. STRASSER,                                 )
                                                   )
                               Plaintiff,          )
                                                  )
                   v.                            )       Case No. 1:18-cv-02207-RCL
                                                 )
 SARAH JONES DICKENS,                            )       Judge Royce C. Lamberth
                                                 )
                               Defendant.        )
                                                 )



                                STIPULATION OF DISMISSAL
          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Ryan

 Strasser and Defendant Sarah Jones Dickens, by their undersigned counsel, hereby stipulate and

 agree that this matter, and all claims and defenses asserted, or which could have been asserted,

 are hereby dismissed with prejudice, with each party to bear such party’s own costs.

 DATED: March 1, 2019

/s/ Mikhael D. Charnoff                                /s/ Steven P. Hollman
Mikhael D. Charnoff (#476583)                          Steven P. Hollman (#375658)
PERRY CHARNOFF PLLC                                    James N. Bierman, Jr.
1010 N. Glebe Road, Suite 310                          SHEPPARD MULLIN RICHTER &
Arlington, VA 22201                                    HAMPTON LLP
P: 703-291-6650                                        2099 Pennsylvania Ave., Suite 100
F: 703- 563-6692                                       Washington, DC 20006
mike@perrycharnoff.com                                 P: 202-747-1931
                                                       F: 202-747-3817
Counsel for Defendant                                  shollman@sheppardmullin.com
                                                       jbierman@sheppardmullin.com

                                                       Counsel for Plaintiff




SMRH:228653193.1                                 -1-
             Case 1:18-cv-02207-RCL Document 8 Filed 03/07/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

          I hereby certify that on this 7th day of March, 2019, a copy of the foregoing

 STIPULATION OF DISMISSAL was served electronically on all counsel for the parties via the

 CM/ECF system of the United States District Court of the District of Columbia.



                                                     /s/ Steven P. Hollman
                                                     Steven P. Hollman (#375658)
                                                     James N. Bierman, Jr.
                                                     SHEPPARD MULLIN RICHTER &
                                                     HAMPTON LLP
                                                     2099 Pennsylvania Ave., Suite 100
                                                     Washington, DC 20006
                                                     P: 202-747-1931
                                                     F: 202-747-3817
                                                     shollman@sheppardmullin.com
                                                     jbierman@sheppardmullin.com

                                                     Counsel for Plaintiff




SMRH:228653193.1                               -2-
